Title: From George Washington to Major General Artemas Ward, 26 August 1776
From: Washington, George
To: Ward, Artemas



Sir.
Head Quarters N. York 26th Augt 1776.

I am now to Acknowledge the Recpt of yours of the 15th and 19th Instant and am much obliged for your care and dispatch

in forwarding the Two Sea Morters which I wish may come safe to hand, The number and Strength of the Enemy and the many different posts we have to occupy together with the late Manœvre’s of General Howe render it utterly impossible for me to relieve you by sending a General Officer from this to take Command in Boston, Congress seeing the Situation pass’d the enclosed Resolve, and I cannot but hope you will conclude to keep the Command ’till something decisive is done with our formidable Enemy in this Quarter, who have landed most of their Army on Long Island and advanced part of them as far as Flatt Bush within three Miles of our Works. between them & the Works is a Ridge of Hills covered wt. Woods in which I have posted a large Body of the Army, which have once repulsed an advanced party of them in an attempt to get thro—and I cannot but hope will prevent or at least weaken them much should they effect their purpose of passing. I am Sir Your Most Hume Servt

Go: Washington

